Citation Nr: 1548525	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-10 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for residuals of a stroke, including as due to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for loss of vision, including as due to service-connected PTSD.

4.  Entitlement to an initial rating higher than 50 percent for migraine headaches, to include consideration of an extra-schedular rating.

5.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or on account of being housebound (SMC).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to March 1972.

This case comes to the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A July 2010 rating decision denied entitlement to SMC.

A May 2011 rating decision granted service connection for migraine headaches, that were assigned an initial 50 percent rating, effective July 23, 2010, and denied service connection for residuals of a stroke and erectile dysfunction, including as due to service-connected PTSD, and loss of vision.  The Board has characterized the Veteran's loss of vision issue consistent with his July 2010 claim.

The Board acknowledges that the issue of entitlement to SMC was perfected, but not yet certified to the Board.  See February 8, 2013 statement of the case, April 2013 substantive appeal, and April 2013 Certification of Appeal (VA Form 8).  Nevertheless, the Board will accept jurisdiction over it at this time.

In April 2013, the Veteran requested to testify during a hearing before a Veterans Law Judge that was conducted by videoconference.  He was scheduled for a hearing at the RO before a Veterans Law Judge in February 2014, but cancelled the hearing and did not request that it be rescheduled.  All due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.702 (2015).

An August 2006 rating decision denied the claim for service connection for erectile dysfunction.  As discussed below, the RO's decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2015). 

In the May 2011 rating decision, the RO explicitly considered the claim for service connection for erectile dysfunction as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

It is also noted that, in a May 2006 decision, the Board granted the Veteran's claim for service connection for PTSD and remanded his TDIU claim to the RO for readjudication.  A May 2007 rating decision granted service connection for PTSD, that was assigned a 100 percent rating, effective from July 28, 1995.  The RO did not readjudicate the TDIU claim as directed by the Board.  As the Veteran was already in receipt of a 100 percent schedular rating for his service-connected disability from July 28, 1995, it follows that the issue of entitlement to a TDIU under 38 C.F.R. § 4.16 would be rendered moot.  No further action is required regarding the Veteran's claim for a TDIU.

The reopened claim for service connection for erectile dysfunction, and the claims for service connection for vision loss, residuals of a stroke, an initial rating higher than 50 percent for migraine headaches, and SMC, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2006 rating decision denied service for erectile dysfunction; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2.  The evidence added to the record since the August 2006 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying entitlement to service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the August 2006 RO decision is new and material and the claim for service connection for erectile dysfunction is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The August 2006 rating decision denied the Veteran's claim for service connection for erectile dysfunction on the basis that there was no medical evidence of the claimed condition.  The RO noted that the Veteran's service treatment records were unavailable as his claims file was temporarily transferred to the Board.

The Veteran was notified of the RO's August 2006 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the August 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In January 2008, the RO received the Veteran's request to reopen his claim.  Evidence added to the record at that time includes VA medical records, dated from November 2000 to January 2008.  In an October 2008 rating decision, the RO denied the Veteran's request to reopen his claim, finding that he was diagnosed with erectile dysfunction due to alcohol, smoking, and cocaine use.  

The Veteran was notified of the RO's October 2008 determination and his appellate rights but did not appeal.  New and material evidence was received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d at 1367-68.  Added to the file were copies of records considered by the Social Security Administration (SSA), apparently in its August 1995 award of disability benefits, including VA medical records dated from December 1980 to May 2002, some duplicative of those previously of record, noting that he had erectile dysfunction, and an October 2008 statement from the Veteran's wife that addressed his erectile dysfunction.  Hence, the October 2008 decision was not final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A July 2010 rating decision denied the Veteran's request to reopen his claim for service connection for erectile dysfunction, finding that there was no evidence erectile dysfunction had its onset in active service or was due to a service-connected disability. 

The Veteran was notified of the RO's July 2010 determination and his appellate rights, but did not appeal.  New and material evidence was received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d at 1367-68.  Later in July 2010, the Veteran submitted a statement claiming service connection for erectile dysfunction, including as due to service-connected PTSD.  Hence, the July 2010 decision was not final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied but, instead, should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id., at 118.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence added to the record includes VA medical records, dated to February 2013, that include erectile dysfunction among the Veteran's medical problems, a March 2011 VA examination report, and his and his wife's statements in support of his claim.

The VA medical records show that, in November 2000, the Veteran requested a prescription for Viagra, that was denied due to drug use.  In June 2003, erectile dysfunction secondary to alcohol, smoking, and cocaine (use) was diagnosed.

In July 2010, the Veteran claimed that his erectile dysfunction was due to, or aggravated by, service-connected PTSD.

In March 2011, a VA examiner opined that the Veteran's erectile dysfunction was less likely than not due to service-connected PTSD.  The examiner's rationale was that the Veteran was able to have sexual performance after he married (in 1992) and prior to service connection for PTSD, rated 100 percent disabling since 1995.  The physician-examiner provided no further explanation for his opinion and did not address if the Veteran's erectile dysfunction was aggravated by service-connected PTSD.

At the very least, the Veteran's new theory of entitlement relates to the previously unestablished elements of a current erectile dysfunction disability and a link between current erectile dysfunction and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.


ORDER

New and material evidence has been received to reopen the claim for service connection for erectile dysfunction.


REMAND

Erectile Dysfunction

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for erectile dysfunction entitles him to a new VA examination.  Shade v. Shinseki, 24 Vet App at 120-2.

Residuals of a Stroke and Loss of Vision

In March 2011, a VA examiner noted that the Veteran had a right hemisphere stroke in September 2009.  The examiner did not feel that the Veteran's stroke was related to his service-connected PTSD but (there was) a direct relationship to the Veteran's cardiovascular risk factors, (those) being hypertension and hyperlipidemia.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).

The Veteran should be afforded a new VA examination by a physician to determine if his service-connected PTSD caused or aggravated a stroke disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran also asserts that he has loss of vision due to his service-connected PTSD.  When examined for separation in February 1972, the Veteran's visual acuity for distance in his right eye was 20/160 corrected to 20/20, and in his left eye it was 20/125 corrected to 20/20.  Post service, an October 1992 VA examination report indicates that the Veteran's eyes were normal.  In June 1998, he was treated for a left eye abrasion.  It is unclear if he currently has a visual disability.  A VA examination is needed to determine if his service-connected PTSD caused or aggravated a vision loss disability.  Id.

Initial Rating for Migraine Headaches

The Veteran is currently in receipt of an initial 50 percent disability rating for migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  This is the maximum schedular rating available for his headache disability.  To establish entitlement to an increase, the evidence must show it is warranted on an extra-schedular basis.

Under § 3.321(b)(1), an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

On remand, a VA medical opinion should be obtained to identify all migraine headache symptoms over the course of the appeal period, to include the effects of the disability on the Veteran's ordinary life and occupation.

Following determination of the Veteran's employment status, and upon conclusion of the remaining Remand directives, consideration must be given as to whether the record suggests an exceptional or unusual disability picture so as to be referred to the VA Under Secretary for Benefits or Director of Compensation and Pension (C&P) Service, for consideration of the assignment of an extra-schedular disability rating.  In this regard, the Board notes that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular disability rating.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996).

Consideration should also be given to an extra-schedular rating based upon the  combined effects of the Veteran's service-connected disabilities: PTSD and migraine headaches.  See  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

SMC

The Veteran submitted An Examination for Household Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680) completed by a nurse practitioner in September 2009, apparently shortly after his right hemispheric stroke.  The report describes the Veteran's residual left-sided weakness.  

An August 2010 VA outpatient neurology record shows that the Veteran's weakness and memory were slightly improved.  He felt depressed, had memory problems, and complained of headaches.

In August 2010, a nurse practitioner noted the Veteran's need for constant supervision due to his safety risks.  He required 100 percent supervision for medication management, was deemed an unsafe driver, and exhibited other safety risks, such as leaving the stove burner on, and doors open.  He needed help related to left sided weakness with hygiene and had some urinary incontinence.  The Veteran attended a VA adult day care program.  

A new examination regarding entitlement to SMC based on the need for aid and attendance should be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records regarding the Veteran's VA medical care for the disabilities at issued, dated since February 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completion of the development requested above, schedule the Veteran for VA examinations of his eyes, and neurological and genitourinary systems, to determine the etiology of any loss of vision, residuals of a stroke, and erectile dysfunction disabilities, and all manifestations of his service-connected migraine headaches.

a. Erectile Dysfunction, Stroke Residuals and Vision Loss

i. The examiner(s) should determine if the Veteran has had a loss of vision disability at any time since 2010.

ii. If so, is it as likely as not that the Veteran's loss of vision disability, or his residuals of a stroke or erectile dysfunction, is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected PTSD?

iii. If not, is it at least that residuals of a stroke, erectile dysfunction, or loss of vision disability, was likely as not aggravated by service-connected PTSD disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of residuals of a stroke, erectile dysfunction, or loss of vision disability, prior to aggravation? 

iv. The examiner(s) must provide reasons for each opinion.

v. The Veteran is competent to report symptoms and observable history.

vi. If the examiner(s) reject(s) the Veteran's reports, he or she must provide a reason for doing so.

vii. The absence of evidence of treatment for vision loss, erectile dysfunction, or stroke residuals, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

viii. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

b. Migraine Headaches

i. The examiner should describe all symptoms caused by the Veteran's headache disability, as well as the severity of each symptom, over the course of the appeal period (since July 2010). 

ii. The examiner should provide a full description of the effects the disability has had on the Veteran's ordinary activities over the course of the appeal period.  The examiner should also fully describe the impact the disability has had on the Veteran's economic adaptability over the course of the appeal period.

iii. The examiner should give reasons for the opinion.

iv. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Thereafter, schedule the Veteran for a VA examination to specifically address whether he requires 

a. the aid and attendance of another individual to perform many of the activities of daily living solely because of or as the result of his service-connected disabilities.

The examiner should provide an opinion as to whether the Veteran requires the regular (but not necessarily constant) aid and attendance of another individual to perform many of the activities of daily living solely because of or as the result of his service-connected disabilities.  In the report, the examiner should specify whether the Veteran's service-connected PTSD and migraine headaches are of such severity as to result in an inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  The examiner should also specify whether the Veteran's service-connected PTSD and migraine headaches are of such severity (either individually or in combination) as to actually require that he remain in bed.

b. is permanently housebound by reason of service-connected disability or disabilities. Under such circumstances, the examiner should provide an opinion as to whether the Veteran is substantially confined as a direct result of such service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and whether it is reasonably certain that such disabilities and resultant confinement will continue throughout his lifetime.

4. Then, refer the Veteran's case to VA's Director of C&P for (a) consideration of entitlement to an extra-schedular rating for migraine headaches under 38 C.F.R. § 321(b)(1); and (b) consideration of entitlement to an extra-schedular rating based upon the combined effects of the Veteran's service-connected disabilities: PTSD and migraine headaches.

5. If any benefit on appeal remains denied, issue a supplemental statement of the case, that includes consideration of entitlement to a TDIU.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


